Citation Nr: 1450658	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to hepatitis C.


ATTORNEY FOR THE BOARD

J.R. Bryant









INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1976 to March 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was scheduled for a Board hearing at the RO in September 2009.  He failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Therefore, as the Board has previously noted, the hearing request is deemed withdrawn. 

The Board remanded these claims for additional evidentiary development in December 2008, March 2009, November 2009, April 2011, August 2012, April 2013, and most recently in November 2013.  The case has now returned to the Board for further appellate action.  In December 2013, an addendum opinion was obtained, and thus, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service, to include as a result of any air gun inoculations.

2.  The evidence of record fails to establish that an acquired psychiatric disorder was present in service or that a psychosis was manifested within one year thereafter; nor is there such evidence that any currently diagnosed psychiatric disorder is related to the Veteran's military service or to any service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  He was notified via letters dated in January 2005 and March 2005 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  These letters predated the initial adjudication by the AOJ in June 2005.  Moreover, to the extent that they did not comply with all dictates of Dingess, since the claims are being denied, any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of these claims is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded multiple times and the development ordered by the Board has been completed sufficiently so that the Veteran's claims may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Because this matter has been under extended development for a number of years, the record is now voluminous.  In-service treatment records and pertinent post-service records from the VA and other medical sources, including the Millington Tennessee Naval Air Station Medical Center and Social Security Administration (SSA), have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  

Although the Veteran has reported receiving treatment for hepatitis at the University of South Florida Hospital in Tampa approximately a year after service discharge, these records are unavailable.  See response from the Correspondence Coordinator at USF Health dated July 19, 2013.  It was noted that per USF health retention policy, records were only retained for 12 years.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained medical opinions in May 2013 and December 2013 to assist in determining whether the Veteran's hepatitis C is attributable to military service.  The Board finds that together the VA opinions are thorough and adequate upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted or opinions provided during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Although the Veteran was not examined for the purpose of addressing his psychiatric disorder, the Board finds that it was not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for a psychiatric disorder is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Additionally, as will also be discussed below, there are no service connected disabilities on which to base secondary service connection.

As a result, the only evidence of record that relates the Veteran's claimed psychiatric disorder to service are his own lay assertions, and as will be discussed further below, his mere assertion alone is not, under current caselaw, sufficient to render a VA examination or opinion necessary and does not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Accordingly, an examination for this particular issue is not required here, even under the low threshold of McLendon. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  This is especially true in this instance, considering there already have been numerous remands of this claim to try and further develop it.

Law and Analysis

Service connection is granted if it is shown that the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not a qualifying chronic disease under 38 C.F.R. § 3.309(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

I.  Hepatitis C

The Veteran is seeking service connection for hepatitis C.  He has asserted "air gun" immunizations given during bootcamp in 1976 as his sole risk of exposure.  Specifically, he alleges that in February 1977 he was hospitalized for a rash that he believes represents the initial infection with hepatitis C, or an acute episode of illness due to hepatitis C.  He stated that he was misdiagnosed with hepatitis about a year after he was discharged from the military.  He contends that he has never had a tattoo or body piercing and never used intravenous (IV) drugs or engaged in high risk sexual activity.  On the other hand he has acknowledged, that he received a blood transfusion prior to service and used cocaine.  See VA Progress Note dated August 31, 2004; VA Form 21-4138, dated May 31, 2012; and Lay Statement from the Veteran, received in May 2013. 

In a May 2013 statement, the Veteran further asserted that the Centers for Disease Control and Prevention (CDC) in Atlanta, Georgia, had found a direct link between jet gun injections and infection with hepatitis C, and that the CDC website urges all veterans who had received a jet gun injection to be tested for hepatitis C.  The Board has reviewed the CDC's website, and has found there neither a report of any such direct link between jet gun injections and hepatitis C infection, nor a notice to veterans urging veterans who received jet gun injections to be tested for hepatitis C. 

The Board did find on the CDC website an epidemiologic article addressing a documented outbreak of hepatitis B, not hepatitis C, associated with using a particular jet gun in a private treatment setting in California between 1984 and 1985; and has added a copy of the article to the record.  However, the Board does not perceive a precise applicability of this study to the Veteran's claim, since there is no indication that the same type of jet gun reportedly used for the Veteran in the military was used at this private facility in California over a decade later.  Additionally, the form of hepatitis (B versus C) is different.  The article noted that this was the only documented instance of such infectivity by jet gun. 

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Service treatment records are entirely negative for any reference to symptoms associated with what is now known as hepatitis C.  The records do not contain any evidence that the Veteran underwent any blood transfusions, surgeries, tattoos, piercings, or had intravenous drug use while in service, and he denies the same.  An immunization record documents a series of vaccinations that were administered to the Veteran between July 1976 and November 1977, but the method of immunization is not specified in the record.  These records do not show any reported consequences from the routine inoculations.  

However, service records do show that in February 1977, the Veteran was hospitalized four days for a rash that had developed over his body, together with symptoms of anorexia, headache, and fever.  The diagnosis was viral exanthema.  See Inpatient Clinical Records from Naval Regional Medical Center in Millington, Tennessee.  He was discharged to 7 days of convalescent leave to return to full duty.  There is no record of additional follow-up evaluation or clinical findings to suggest that this was an initial episode of hepatitis C.  

The Veteran also wrote that he had been treated at U.S.F. Health approximately a year after separation for yellow jaundice.  He recalled being told that he had hepatitis A and B, and no further treatment was required.  Of note, the Veteran indicated that the treatment was in the summer of 1980 or 1981, either of which would be more than a year after separation which occurred in March 1978.  Moreover, the Veteran was not actually alleging treatment for hepatitis C at that time as his statement referenced only hepatitis A and B.

The Veteran asserted in his notice of disagreement that he was diagnosed with hepatitis C approximately three years after separation.  However, the claims file does not show a diagnosis of hepatitis C for several decades after service.  So while the Veteran clearly has hepatitis C, in order to prevail on his claim, there must be evidence linking his current disability to service.  In this case, since there is no evidence of any relevant treatment during service, there would have to be competent medical evidence linking the Veteran's hepatitis C to service by way of his exposure to a risk factor associated with hepatitis C.

Post-service records note the Veteran's history of substance abuse, including marijuana, alcohol, cocaine, and crack.  He reported drug use dating back to age 9 with daily marijuana smoking by age 15, along with occasional use of hallucinogens.  The Veteran completed a rehabilitation program in 1989.  Other risk factors include a blood transfusion in 1975.  See VA Progress Notes dated in November 1987; VA Medical Certificate, dated February 23, 1988; VA Progress Notes dated from August 2004 to February 2005l and medical report from V.E. Nieto, M.D. dated April 1, 2008.  

The Veteran underwent VA examination in May 2013.  The report reflects the examiner interviewed the Veteran, reviewed the claims file in its entirety, and assessed the Veteran's risk factors including his history of blood transfusions prior to service, his immunizations using air guns, and his intemperate drug use for many years.  Specifically, the examiner noted the Veteran had blood products administered when he was 12 years old for a bad laceration after falling from a tree and again when he was 15 years old after a cycle accident.  The examiner also noted that while the Veteran denied IV drug use, a July 2004 VA discharge summary shows he admitted using IV cocaine once or twice.  

The examination report confirmed that the Veteran was diagnosed with hepatitis C in July 2004 and cirrhosis of the liver in October 2005.  He was treated with combination drug therapy and in 2007 was negative for virus, indicating that he was actually cured.  A subsequent viral load was also negative.  The examiner noted the Veteran had a history of hepatitis A infection, presumably as a child, and hepatitis B immune status.  The examiner concluded that as there was no current hepatitis C viral load, there was no detectable hepatitis C infection.  

The examiner opined that it was not as least as likely as not that hepatitis C infection is etiologically related to air gun immunizations the Veteran received during boot camp in 1976.  The examiner explained that he did not see any evidence of hepatitis being transmitted by air gun shots or other military exposure history.  However, the Veteran has had two blood transfusions before military service and for many years abused illegal drugs (starting before military service as a teen and partly why he was discharged).  The examiner again mentioned that although the Veteran had denied drug use, medical notes indicate that he used IV cocaine, another risk factor.  

Pursuant to the most Board's most recent remand an addendum opinion obtained in December 2013.  After reviewing the claims file and medical records a second time, including newly received inpatient clinical records from the Millington Tennessee Naval hospital, the VA examiner reiterated his previous opinion that there was no evidence to say that it was as least as likely as not that the Veteran's hepatitis C originated in service time or is otherwise related to military service, including naval hospital admission in 1977 or the injections via jet gun in service.  

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his military service.  Within the context of the service records and other evidence presented, the Board finds that the competent and credible medical evidence indicates the Veteran's hepatitis C was most likely contracted as a result of his blood transfusions prior to service and/or history of cocaine use and is not otherwise related to his period of active military service.  

Despite the Veteran's strong feeling that the most likely source for his infection was the exposure to blood from air gun inoculations during service, there is simply no evidence to support this contention.  While there is confirmation he received immunizations, the method of delivery of the inoculations such as by air gun is not specified.  Moreover, the VA opinions, rest on the objectively documented and known risk factors for hepatitis C exposure, that is, the Veteran's pre-service blood transfusions, IV drug use, and intranasal cocaine use as opposed to what is a theoretically possible risk factor of air gun inoculations.  The Veteran has not provided a medical opinion to the contrary. 

In other words, even if the Board accepts that the Veteran received immunizations with an air gun in service, injections by air gun are not a recognized risk factor for hepatitis C based on the available scientific data.  See VBA Fast Letter 211 (04-13).  While VBA acknowledges that it is biologically plausible that the disease could be transmitted via air gun, the fact that such transmission is within the realm of possibility does not make transmission by this method more likely than not or establish that the Veteran in fact contracted hepatitis C in this manner particularly in the absence of a medical opinion that includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.  Moreover, here, the Veteran had multiple defined risk factors for contracting hepatitis C both before and after service, lessening the likelihood that the air gun inoculations were responsible for the Veteran's contracting hepatitis C.

Consideration has of course been given to his assertions that his hepatitis C had its onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing infectious diseases, such as hepatitis C falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here the Veteran is competent to report the inoculation process he observed, but the Board finds that he has not demonstrated that he has the necessary medical training and expertise to opine as to the etiology of his hepatitis C.  That assessment is not simple in nature and in this case, requires specific testing and specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.

In this case, the Board finds that the Veteran's opinion regarding a relationship between his military service and his hepatitis C, is not sufficient to establish such a relationship.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Psychiatric Disorder

The Veteran has essentially centered the claim of service connection for a psychiatric disorder, on establishing service connection for hepatitis C.  However, service connection for this disability has been denied.  Because there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310. Consequently, there is no legal basis to grant service connection for depression.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

To the extent the Veteran claims service connection for a psychiatric disorder on a direct basis, the Board is also unable to attribute the development of such a disorder to the Veteran's military service.  The service treatment records, as a whole, provide negative evidence against the claim.  They show neither complaints nor evidence of psychiatric symptomatology in service.  Moreover, there is no evidence that depression first documented in 2004, 26 years post service, was manifested prior to that date.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Other evidence of record contains a clinical reference to psychiatric treatment as early as 1987, provided in the context of drug rehabilitation, but even this date is almost 10 years after service discharge and the Veteran has not submitted any medical opinion that even suggests that the psychiatric either began during or was otherwise caused by his military service or any events therein.  See Hickson v. West, 12 Vet. App. 247.  Indeed, there is no in-service injury, disease, or event, to which currently diagnosed psychiatric disorder, including depression could be related to service by medical opinion.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertions alone are insufficient to establish service connection on a direct basis.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disorder, claimed as due to hepatitis C is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


